Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the Continuation of application No. filed on 07/03/2019 now patent No. 10,763,738.  This child application is filed on 08/03/2020.
The information disclosure statement/s (IDS/s) submitted on 08/03/2020 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 08/03/2020 are acceptable.
Claims 1-20 are pending and have been examined.

Claim Objection
Claims 9, 16 is/are objected to because of the following informalities:  
In re to claim 9, It appears that “the input 27Attorney Docket: SILSP071C1 voltage with which to generate the output voltage,” should be “the input 27Attorney Docket: SILSP071C1 voltage .  Appropriate correction is required.
In re to claim 16, It appears that “wherein: detecting that the ZCD signal is asserted between the beginning point and the trigger” should be “wherein: detecting that 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13 & 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tanaka (US 2015/0091536 A1).

In re to claim 8, Tanks discloses a power converter (i.e. fig. 2) comprising: a light load detector that causes the power converter to enter a light load mode of operation in response to detecting a light load condition for the power converter (i.e. see pr. [0008]); an error amplifier (i.e. AMP1) that generates a compensator voltage (i.e. Verr) based on a feedback voltage (i.e. Vfb) and a reference voltage (i.e. Vref, see pr. [0034]), the feedback voltage being indicative of an output voltage of the power converter (i.e. Vout of fig. 2), the reference voltage being indicative of a desired voltage level of the output voltage (i.e. see pr. [0037]); and a compensation comparator (i.e. CMP1) that causes the power converter to exit from the light load mode of operation to a first mode of operation for the power converter in response to the compensator voltage being beyond a threshold voltage (i.e. by the PMD circuit, see prs. [0030-0031]), the threshold voltage representing a limit for the compensator voltage during the light load mode of operation determined over a range of the output voltage (i.e. fig. 4, see the different mode of operations, see prs. [0057, 0115 and 0117]).
In re to claim 9, Tanks discloses the power converter (i.e. fig. 2) of claim 8, further comprising: a control switch (i.e. HT) and a synchronous switch (i.e. LT) electrically connected in series between an input voltage (i.e. VDD) and a ground (i.e. the ground, see fig. 2), the control switch and the synchronous switch generating a current at a switch node (i.e. Nsw) therebetween; and wherein: the limit for the compensator voltage during the light load mode of operation is based on an inductance of an output inductor (i.e. inductance of L1), a current sense gain of the synchronous switch, a frequency of a pulse width modulation (PWM) signal, a duty cycle of the PWM signal, an amplitude of a voltage ramp signal used to generate the PWM signal (i.e. see pr. [0081]), the input 27Attorney Docket: SILSP071C1 voltage (i.e. VDD) with which to generate the output voltage (i.e. Vout), and the range of the output voltage; and the PWM signal controls drive signals for driving the control switch and the synchronous switch to generate the current (i.e. see pr. [0026 and 0029]).
In re to claim 10, Tanks discloses a power converter (i.e. fig. 2) of claim 8, wherein: the limit for the compensator voltage during the light load mode of operation is a maximum value for the compensator voltage during the light load mode of operation (i.e. see prs. [0027 and 0030]); and the compensation comparator (i.e. CMP1) causes the power converter to exit from the light load mode of operation to the first mode of operation for the power converter in response to the compensator voltage being greater than the threshold voltage (i.e. fig. 4, see the different mode of operations, see prs. [0057, 0115 and 0117]).
In re to claim 11, Tanaks discloses a power converter (i.e. fig. 2) of claim 8 , further comprising: a control switch (i.e. HT)  and a synchronous switch (i.e. LT) electrically connected in series between an input voltage and a ground (i.e. HT and LT are between VDD and ground, see fig. 2), the control switch and the synchronous switch generating a current at a switch node (i.e. at node Nsw) therebetween; and wherein: the light load detector (i.e. the circuits of ZCD and PMD, see fig. 2) detects the light load condition by detecting that a zero current detect (ZCD) signal (i.e. zcd) is asserted between a beginning point and a trigger point of a period of a pulse width modulation (PWM) signal, the PWM signal controlling drive signals for driving the control switch and the synchronous switch to generate the current (i.e. see prs. [0023 and 0029]), and the ZCD signal indicating a zero current condition at the switch node (i.e. see prs. [0021 and 0026]); and the light load detector causes the power converter to enter the light load mode of operation in response to the detecting of the ZCD signal (i.e. zcd) being asserted between the beginning point and the trigger point of the period of the PWM signal (i.e. see prs. [0040-0044 and 0084]).
In re to claim 13, Tanks discloses a power converter (i.e. fig. 2) comprising: a zero current detect (ZCD) comparator (i.e. CMP2, fig. 2, see pr. [0045]) that asserts a ZCD signal  (i.e. zcd, fig. 2) in response to a zero current condition at the switch node (i.e. Nsw node); and a light load detector (i.e. the circuits of ZCD and PMD, fig. 2, see prs.[0008]) that causes the power converter to enter a light load mode of operation in response to detecting that the ZCD signal is asserted between a beginning point and a trigger point of a period of a pulse width modulation (PWM) signal (i.e. see prs. [0040-0044 and 0084]).
limitations.
In re to claim 20, Tanaks discloses a power converter (i.e. fig. 1) of claim 13, further comprising: an output inductor (i.e. L1) electrically connected to the switch node (i.e. Nsw, see fig. 2); 32Attorney Docket: SILSP071 and wherein: a current at the switch node flows through the output inductor; and the zero current condition results from the current through the output inductor being zero (i.e. see par. [0044 and 0048]).

In re to claims 1-6, method claims 1-6 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore, the previous rejections based on the apparatus will not be repeated.
Allowable Subject Matter
Claims 7, 12, 14, 15, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:

In re to claim 7, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a maximum value for the compensator voltage during the light load mode of operation based on an inductance of an output inductor, a current sense gain of the synchronous switch, a frequency of the PWM signal, a duty cycle of the PWM signal, an 26 amplitude of a voltage ramp signal used to generate the PWM signal, an input voltage with which to generate the output voltage, and a range of the output voltage”.
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the clock signal having a falling edge at a trigger point of the clock period; when the rising edge of the ZCD signal occurs before the falling edge of the clock signal and while the clock signal is in a high state, the D flipflop asserts a light load signal, which indicates that the ZCD signal is asserted between the beginning point and the trigger point of the period of the PWM signal; when the rising edge of the ZCD signal occurs after the falling edge of the clock signal and while the clock signal is in a low state, the D flipflop de-asserts the light load signal; the asserted light load signal disables the PWM signal from controlling the drive signals for driving the control switch and the synchronous switch to generate the current; and the de-asserted light load signal enables the PWM signal for controlling the drive signals for driving the control switch and the synchronous switch to generate the current”.  
In re to claim 14, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a compensation comparator that causes the power converter to exit from the light load mode of operation to the first mode of operation in response to the compensator voltage being beyond a threshold voltage, the threshold voltage representing a limit for the compensator voltage during the light load mode of operation based on an inductance of an output inductor, a current sense gain of the synchronous switch, a frequency of the PWM signal, a duty cycle of the PWM signal, an amplitude of a voltage ramp signal used to generate the PWM signal, the input voltage, and a range of the output voltage”.
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a compensation comparator that causes the power converter to exit from the light load mode of operation to the first mode of operation in response to the compensator voltage being greater than a threshold voltage, the threshold voltage representing a 30Attorney Docket: SILSP071 maximum value for the compensator voltage during the light load mode of operation based on an inductance of an output inductor, a current sense gain of the synchronous switch, a frequency of the PWM signal, a duty cycle of the PWM signal, an amplitude of a voltage ramp signal used to generate the PWM signal, the input voltage, and a range of the output voltage”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “detecting that the ZCD signal is asserted between the beginning point and the trigger point of the period of the PWM signal further comprises detecting that the asserting of the ZCD signal occurs before a trigger point edge of a clock signal; the clock signal has a 50% duty cycle; the clock signal is in phase with the PWM signal; the clock signal has a clock period that is the same as the period of the PWM signal; and the trigger point edge of the clock signal is at a midpoint of the clock period”.
In re to claim 19, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the compensation comparator asserts a comparator signal in response to the compensator voltage being greater than the threshold voltage; the compensation comparator de-asserts the comparator signal in response to the compensator voltage being less than the threshold voltage; the D flipflop has a reset input electrically connected to receive the comparator signal; the D flipflop de-asserts the light load signal in response to the asserted comparator signal; and the D flipflop does not alter the asserting and de-asserting of the light load signal in response to the de-asserted comparator signal”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 6, 10 & 11, claims 6, 10 & 11 depend on claim 2 and thus are also objected for the same reasons provided above.    


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2838